Detailed Action

The following Final Action is in response to the Claim Amendment and Remarks dated 10/26/2020.  Claims 1, 7, and 13 were amended.  Claims 1-13 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Remarks
4.	The 35 USC § 101 rejection of claims 1-13 is not withdrawn in light of Applicants'  amendments.  Applicant asserts that the claims provide a clear and distinct improvement to an existing technology or technological field, while pointing to the systems matching simulator, matching engine with a set of computers.  (Remarks 5).  Examiner acknowledges the physical computer system components such as the set of server computers, a memory, and one or more processors.  However, the abstract ideas are not integrated into a practical application because the implementation of the abstract ideas by the additional elements fails to describe: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

5.	The 35 USC § 103(a) rejection of claims 1-13 as being unpatentable over Hugeback et al. (US 8,234,632) in view of Gaffney (US 2008/0162699) is not withdrawn in light of Applicants'  remarks.  Applicant asserts that “splitting questions” are nowhere to be found in Gaffney (Remarks 6).  In response, although Gaffney does not call the options presented “a splitting question,” its solution presented has the effect of one, since the user’s choice between the two alternatives directs direct the clickstream through the site.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are directed to "methods of organizing human activity" which is used to describe abstract idea concepts relating to: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior 
Additionally, the claim recites, dividing the dataset into a training set and a value set, training a discriminative model or a generative model, and determining a placement position of a splitting question in a form…  Under the broadest reasonable interpretation, these steps cover performance of the limitation in the mind. That is, other than reciting the computing elements, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for this language, the claim encompasses a user viewing a dataset, and dividing the dataset into categories, and training the model as claimed (e.g., by applying a simple scoring model by hand).  This statistical analyses procedure, though tedious, may be performed manually as it was in the past.  Additionally, running the matcher simulator against various instantiations and capturing the impacts of changes, also amounts to forming a table of calculations that can be constructed manually.  Determining the placement position of the splitting question amounts to determining which of the A/B options win.  The mere nominal recitation of a generic storage device does not take the claim limitation out of the mental processes grouping.

As a whole, looking at the additional elements individually and in combination, the claims do not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computing components to perform the method amounts to no more than 
The dependent claims further limit the abstract idea, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, Claims 2 and 8 further limit the abstract idea by a time range and fails to integrate the present additional elements to consider for a practical integration.  Claims 3 and 9 further limits the abstract idea by stating that past information could be matched in the algorithm, and fails to present additional elements to consider.  Likewise, claims 4 and 10 further limit the abstract idea by estimating parameters of a distribution, a computation that can reasonably be achieved by hand.  Finally, claims 5 and 11 further limit the abstract idea, by offering an alternative experimentation delivery—presenting alternative instances of a form.  

The machine-readable medium of claim 13, encompasses non-statutory subject matter.  The broadest reasonable interpretation of the claimed invention covers forms of non-transitory tangible media and transitory propagating signals.  To overcome this 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hugeback et al. (US 8,234,632) in view of Gaffney (US 2008/0162699).
Concerning claims 1, 7 and 13, a system comprising: 
a memory that stores instructions (Hugeback, col. 11, lines 17-28, memory): a graphical user interface (col. 10, lines 54-57, experiment interface); 

Hugeback does not explicitly disclose however Gaffney discloses a matching engine (Gaffney, [9], i.e., automatic diversion of user traffic can occur based on filter criteria); and 
a set of server computers storing instructions that, when executed by one or more processors of the set of server computers, causes the set of server computers to perform operations comprising (Hugeback, Fig. 1, depicting the client-server configuration including the publisher server and experiential server) at least: 
accessing, at the matcher simulator, a dataset comprising observed and unobserved variables, the observed variables including visitor profiles, the unobserved variables including visitor responses to presented filters having filter criteria (Hugeback, col. 3, line 64—col. 4, line 6, control script used to communicate any customer actions on the web based to the experiment server which collects and compiles statistics to be accessed by the publisher; col. 6, lines 10-13); 
dividing the dataset into a training set and a value set (Hugeback, col. 4, lines 7-19, e.g., preferred group vs nonpreferred group); 
training a discriminative model or a generative model using the training set (Hugeback, col. 7, lines 18-30, i.e., option selector module selects the configurations with a bias towards the preferred group); 

 Hugeback does not clearly disclose however Gaffney discloses based on at least one captured impact, determining a placement position of a splitting question in a form presented to a user in the graphical user interface, wherein the splitting question is used by the matching engine to assign visitor profiles to at least one lead buyer (Gaffney, [17], i.e., system determines which variation wins which includes the positioning of the element on the web page; ¶31 and ¶35, the goal is to identify the web pages, i.e., links, that generate the highest performance with respect to a specific business goal such as sales and the system tracks the traffic allocation values for each page, the selection of optimization parameters, and the identification of sources of cost data for return-on-investment calculation during reporting).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a matching engine and the method for determining a placement position.  As in Gaffney, it is within the capabilities of one of ordinary skill in the art to combine these complementary components of optimization in online marketing systems 
 
Concerning claims 2 and 8, Hugeback in view of Gaffney discloses claims 1 and 7, wherein the matcher simulator is configured to simulate an operation of the system over a given time frame (Hugeback, col. 10, line 38-42, i.e., experiment can run for a period of time). 
Concerning claims 3 and 9, Hugeback in view of Gaffney discloses claims 2 and 8, wherein the matcher simulator is configured to run previously collected visitor data through the matching engine (Hugeback, Fig. 3, Ele. 315 to 320 and 340, bi-directional, implies data can be retrieved from storage to be used in the experiment creation module or statistics module). 
Concerning claims 4 and 10, Hugeback does not disclose however Gaffney discloses claims 3 and 9, wherein the operations further comprise estimating parameters of a distribution of revenue based on the previously collected visitor data (Gaffney, [15], the instructions create the test set and parameters and report the results with the goal being to identify the pages that generate the highest performance; [10], performance criteria includes revenue values; also, [13] Historical data for landing pages in the test web page set that comprises traffic splits among the landing pages is retrieved). 
Concerning claims 5 and 11, Hugeback in view of Gaffney discloses claims 1 and 7, wherein the operations further comprise presenting alternate instances of the form containing the splitting question to the user, or other users (Hugeback, col. 3, lines 43-49, varying landing pages are being shown as also discussed at col. 2, lines 54-60, options A, B, C, and D for experimentation, which in this case would be interpreted presenting four variations or splitting elements). 
Concerning claims 6 and 12, Hugeback in view of Gaffney, discloses claims 1 and 7, wherein the placement position of the splitting question on the form is based further on a quality of user traffic (Gaffney, [17], i.e., using the optimization technique, the system automatically shifts more visitors to the highest-performing test pages; [31], i.e., determines the degree to which each variation is able to elicit specific user actions). 


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624